Case 2:20-cv-03654-RGK-PJW Document 35 Filed 07/28/20 Page lof6 Page ID #:134
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03654-RGK-PJW Date July 28, 2020

 

 

Title ABITBOL v. HOMELINK, LLC

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Sunnova and HomeLink’s Motion to Dismiss (DE 18)

I. INTRODUCTION

On April 21, 2020, David Abitbol (“Plaintiff”) filed a putative class action against HomeLink,
LLC (“HomeLink”) and Sunnova Energy Corp. (“Sunnova’’) (collectively, “Defendants”. Plaintiff

asserts one claim against both Defendants: violation of 47 U.S.C. § 227(b), the Telephone Consumer
Protection Act (TCPA).

Presently before the Court is Sunnova’s Motion to Dismiss for lack of personal jurisdiction under
Federal Rule of Civil Procedure (“Rule”) 12(b)(2) and failure to state a claim under Rule 12(b)(6),
joined by HomeLink.!

Sunnova filed the instant motion on June 12, 2020. The hearing date was originally set for July
27, 2020. On June 15, 2020, the Court advanced the hearing date to July 20, 2020. Under the Central
District’s Local Rule 7-9, Plaintiff's last day to file and serve an opposition was on June 29, 2020.
Plaintiff failed to file an opposition by the deadline. Because Plaintiff failed to oppose, the Court rules
on the motion considering only Sunnova’s moving arguments. For the following reasons, the Court
GRANTS the Motion.

Il. FACTUAL BACKGROUND
Plaintiff alleges the following in his Complaint:

On February 27, 2020, Plaintiff received a telemarketing call from HomeLink on behalf of
Sunnova. When Plaintiff answered, there was a clicking sound and a pause before an agent joined the
call. This click and pause are characteristic of an automatic telephone dialing system, the use of which is
banned by the TCPA. HomeLink had contracted with Sunnova to promote Sunnova’s services, and

 

1 As explained below, HomeLink only joins as to Sunnova’s Motion under Rule 12(b)(6).

? Plaintiff attempted to file an untimely amended complaint on July 6, 2020. As made clear in the Standing Order, however,
Plaintiff could only file an amended complaint in lieu of an opposition by the date that the opposition was due. Accordingly,
the Court struck the amended complaint.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 6
Case 2:20-cv-03654-RGK-PJW Document 35 Filed 07/28/20 Page 2of6 Page ID #:135
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03654-RGK-PJW Date July 28, 2020

 

 

Title ABITBOL v. HOMELINK, LLC

 

Sunnova knew that HomeLink was using an illegal automated system, but allowed HomeLink to
continue using it.

Ht. JUDICIAL STANDARD

A. Rule 12(b)(2)

When a defendant seeks dismissal of an action for lack of personal jurisdiction under Rule
12(b)(2), the plaintiff bears the burden of demonstrating that jurisdiction is proper. Boschetto v.
Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008). When the motion to dismiss is evaluated without an
evidentiary hearing, the plaintiff need only make a prima facie showing to survive dismissal. Picot v.
Weston, 780 F.3d 1206, 1211 (9th Cir. 2015). Accordingly, the court only “inquire[s] into whether [the
plaintiffs] pleadings and affidavits make a prima facie showing of personal jurisdiction.” Caruth v. Int’]
Psychoanalytical Ass’n., 59 F.3d 126, 128 (9th Cir. 1995.) “Although the plaintiff cannot simply rest on
the bare allegations of its complaint, uncontroverted allegations in the complaint must be taken as true.”
Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004). Further, “conflicts
between parties over statements contained in affidavits must be resolved in the plaintiffs favor.” Jd.

B. Rule 12(b)(6)

Under Rule 8(a), a complaint must contain a “short and plain statement of the claim showing that
the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a). If a complaint fails to adequately state a claim for
relief, the defendant may move to dismiss the claim under Rule 12(b)(6) for failure to state a claim upon
which relief can be granted. Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). A claim is facially plausible if the plaintiff alleges enough facts to allow the court to draw a
reasonable inference that the defendant is liable. Jd. A plaintiff need not provide detailed factual
allegations, but must provide more than mere legal conclusions. Twombly, 550 U.S. at 555. However,
“lt]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements do
not suffice.” Jgbal, 556 U.S. at 678.

When ruling on a 12(b)(6) motion, the court must accept the allegations in the complaint as true
and construe them in the light most favorable to the non-moving party. Cahill v. Liberty Mut. Ins. Co.,
80 F.3d 336, 337-38 (9th Cir. 1996). “Factual allegations must be enough to raise a right to relief above
the speculative level.” Twombly, 550 U.S. at 555. Dismissal is “appropriate only where the complaint
lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.” Mendiondo v.
Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 6
Case 2:20-cv-03654-RGK-PJW Document 35 Filed 07/28/20 Page 30f6 Page ID #:136
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03654-RGK-PJW Date July 28, 2020

 

 

Title ABITBOL v. HOMELINK, LLC

 

IV. DISCUSSION

Sunnova argues that Plaintiffs claims against it should be dismissed because Plaintiff fails to
allege an agency relationship and thereby fails to both establish personal jurisdiction and state a claim
against it. Further, both Sunnova and HomeLink argue that Plaintiff's Complaint should be dismissed in
its entirety because he fails to plausibly allege that HomeLink used an automatic telephone dialing
system.

As discussed below, Plaintiff fails to rebut Sunnova’s declaration disputing the existence of an
agency relationship, thereby failing to establish personal jurisdiction. Ordinarily, after finding that it
lacks jurisdiction, the Court would not need to assess Sunnova’s alternate arguments under Rule
12(b)(6). However, because the Court’s 12(b)(2) ruling is made absent an opposition, for the sake of
thoroughness, the Court addresses the Rule 12(b)(6) motion as it pertains to both HomeLink and
Sunnova.

A. Sunnova’s Motion to Dismiss Under Rules 12 2) and 12 6

Based on the Complaint, none of the alleged illegal conduct was directly undertaken by Sunnova.
Therefore, Plaintiff may establish personal jurisdiction and vicarious liability only if it can establish that
Sunnova and HomeLink had an agency relationship. Sunnova argues that Plaintiff fails to establish such
a relationship under either Rule 12(b)(2)’s evidentiary standards or Rule 12(b)(6)’s pleading standards.
Thus, Plaintiffs claim should be dismissed for both lack of personal jurisdiction and failure to state a
claim. The Court agrees on both counts.

1. Personal Jurisdiction Under Rule 12(b)(2)
A district court “may exercise either general or specific personal jurisdiction over non-resident
defendants.” Fed. Deposit Ins. Corp. v. British-Am Ins. Co., 828 F.2d 1439, 1442 (9th Cir. 1987). The
Court addresses both in turn.

i. General Jurisdiction

A corporation is typically subject to general jurisdiction in its place of incorporation or principal
place of business. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011).

California is neither Sunnova’s place of incorporation nor principal place of business. (Delaney
Decl. § 2, ECF No. 18.) Accordingly, Sunnova is not subject to general jurisdiction in California.

il. Specific Jurisdiction

The Ninth Circuit employs a three-part test to determine whether the defendant has sufficient
minimum contacts with a forum to establish specific jurisdiction: (1) the defendant must purposefully

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 6
Case 2:20-cv-03654-RGK-PJW Document 35 Filed 07/28/20 Page 4of6 Page ID #:137
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03654-RGK-PJW Date July 28, 2020

 

 

Title ABITBOL v. HOMELINK, LLC

 

direct its activities or perform some act by which it purposefully avails itself of the privilege of
conducting activities in the forum, thereby invoking the benefits and protections of the forum’s law; (2)
the plaintiffs claim must arise out of or result from defendant’s forum-related activities; and (3) the
court’s exercise of personal jurisdiction must comport with fair play and substantial justice (1.e.,
reasonableness). Schwarzenegger, 374 F.3d at 802.

Plaintiff does not allege that he had any direct contact with Sunnova. Instead, Plaintiffs
Complaint suggests that the Court has personal jurisdiction over Sunnova because HomeLink’s alleged
actions directed at California, namely its telemarketing calls, may be imputed to Sunnova through an
agency relationship. While it is well-settled that an agency relationship may be used to establish a
party’s vicarious liability, it is unclear whether and how such a relationship may be used to establish
personal jurisdiction following the Supreme Court’s decision in Daimler. Castillo v. Caesars Entm’t
Corp., No. 18-cv-05781-EMC, 2018 WL 6199682, at *2 (N.D. Cal. Nov. 28, 2018). Despite this
uncertainty, district courts have continued to permit plaintiffs to use an agency relationship to establish
personal jurisdiction. See, e.g., id.

Plaintiff alleges in his Complaint that “HomeLink was contractually required to promote
Sunnova’s services,” “Sunnova knew that HomeLink was” using an automatic telephone dialing system,
“Sunnova manifested assent . . . that [HomeLink] shall act on [its] behalf,” and “Sunnova had day-to-
day control over HomeLink’s actions.” (Compl. §§ 41, 42, 45, 48, ECF No. 1.) Sunnova disputes each of
these allegations in the Delaney Declaration submitted alongside the instant motion. (See Delaney Decl.)
Plaintiff has failed to oppose the instant motion, and likewise fails to provide any declarations or
evidence that rebut Sunnova’s declaration.

Accordingly, the Court finds that Plaintiff fails to establish an agency relationship and thereby
fails to establish personal jurisdiction over Sunnova.

2. Failure to State a Claim Under Rule 12(b)(6)

Plaintiff does not allege that Sunnova violated the TCPA. Rather, Plaintiff alleges that
HomeLink violated the TCPA while acting as Sunnova’s agent, thus Sunnova is vicariously liable. This
theory fails.

Not only does Plaintiff fail to dispute Sunnova’s contentions in the Delaney Declaration, Plaintiff
fails to provide any factual support for the alleged agency relationship within the Complaint itself. Each
of Plaintiffs allegations regarding Sunnova’s and HomeLink’s relationship do little more than track the
language provided by the Restatement (Third) of Agency. No factual allegations are given that support
any of Plaintiff's conclusory claims that Sunnova had any contact with HomeLink, let alone knowledge
of or control over its actions. In this manner, Plaintiffs claim against Sunnova rests on “threadbare
recitals of the elements.” See Iqbal, 556 U.S. at 678.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 6
Case 2:20-cv-03654-RGK-PJW Document 35 Filed 07/28/20 Page5of6 Page ID #:138
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03654-RGK-PJW Date July 28, 2020

 

 

Title ABITBOL v. HOMELINK, LLC

 

Accordingly, the Court finds that Plaintiff fails to plead an agency relationship and thereby fails
to state a claim against Sunnova. Thus, both Rules 12(b)(2) and 12(b)(6) warrant dismissal.

B. Sunnova and HomeLink’s Motion to Dismiss Under Rule 12(b)(6)

Sunnova and HomeLink argue that the Complaint should be dismissed in its entirety under Rule
12(b)(6) because Plaintiff fails to plausibly allege that HomeLink used an automatic telephone dialing
system (ATDS). The Court agrees.

47 U.S.C. § 227(b) of the TCPA prohibits the use of an ATDS to initiate any phone call without
the prior express consent of the called party unless the call is initiated for emergency purposes. An
ATDS is equipment that has the capacity “to store or produce telephone numbers to be called, using a
random or sequential number generator; and to dial such numbers.” Jd. § 227(a).

Plaintiff alleges that HomeLink used an ATDS when it called him on February 27, 2020, because
he “heard a clicking sound and there was a pause until an agent joined the call.” (Compl. § 21-22.)
Plaintiff provides no further factual allegations that support leaping to this conclusion, however. Plaintiff
concedes in the Complaint that the call was not pre-recorded, as the Plaintiff notes that an “agent” was
on the other end of the call. (See id.) Plaintiff does not allege that that he or anyone else received other
calls that had an identical “click” and “pause” that would allow the Court to reasonably infer that
HomeLink must have used an ATDS rather than simply had a poor connection. “Without more, one
phone call and one pause do not support a shift from speculation to plausibility, as required under the
pleading standard.” Smith v. Aitima Med. Equip., Inc., No. 16-00339-AB (DTBx), 2016 WL 4618780, at
*6 (C.D. Cal. July 29, 2016).

Accordingly, Plaintiff fails to meet his burden to plausibly allege facts to state his claim under
the TCPA against both Defendants.

V. LEAVE TO AMEND

Rule 15(a)(2) allows a party to amend its pleading with the court’s leave and provides that “the
court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). This policy should be
applied with “extreme liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th
Cir. 1990). However, “undue delay, bad faith or dilatory motive on the part of the movant, repeated
failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by
virtue of allowance of the amendment, and futility of amendment” may require a district court to deny
leave. Foman v. Davis, 371 U.S. 178, 182 (1962).

As noted above, Plaintiff failed to oppose the instant motion. However, Plaintiff attempted to file
an untimely amended complaint well after he had the opportunity to review Defendants’ Motion.
Therefore, the proposed amended complaint may be deemed Plaintiffs best attempt at stating a claim
knowing Defendants’ challenges.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 6
Case 2:20-cv-03654-RGK-PJW Document 35 Filed 07/28/20 Page 6of6 Page ID #:139
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03654-RGK-PJW Date July 28, 2020

 

 

Title ABITBOL v. HOMELINK, LLC

 

Upon review of the proposed amended complaint, Plaintiff has failed to address any of the
deficiencies identified herein. Plaintiff's proposed amended complaint still rests on the same insufficient
allegation that he received a call with a “click” and “pause.” Although he adds two new defendants,
Lead Genesis Partners, LLC, and Green Day Power, Corp., he now alleges, without factual support, an
even more complicated and implausible series of agency relationships, wherein Sunnova hired Green
Day, who hired HomeLink, who hired Lead Genesis to ultimately make the allegedly illegal phone call.
Each of the grounds for dismissal discussed above would warrant dismissal of the proposed amended
complaint in its entirety. Thus, it appears that Plaintiff is unable to overcome Defendant’s challenges.

Accordingly, the Court finds that amendment is futile and denies leave to amend.
VI. CONCLUSION

For the foregoing reasons, the Court GRANTS with prejudice the Motion to Dismiss.
Plaintiffs Complaint is dismissed in its entirety.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 6
